Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
The office action is in response to application filed on 09/25/2020 in which claims 1-20 were presented for examination. 
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 1/19/2022 is acknowledged.

Specification
The disclosure is objected to because of the following informalities:  
Paragraph 96 recites “the top surface 208” should be “the top surface 206”
Paragraph 96 recites “the inner surface 220 and the outer surface 222” should be “the inner surface 220 and the bottom surface 222”. 
Appropriate correction is required.

	Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites “an inner layer on a first side of the first sole element” should read as “an inner layer disposed on a first side of the first sole element”
Appropriate correction is required.

	Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a spacing between adjacent ones of the ribs in the forefoot region is different from a spacing between adjacent ones of the ribs in the heel region” and it is unclear what “ones” is. For the purpose of examination , “a spacing between adjacent ones of the ribs in the forefoot region” is being considered “a space between adjacent ribs of the forefoot region" or "a space between adjacent ribs in the forefoot region".
Clarification is respectfully requested. 
Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (WO2019046438A1).
Regarding claim 1, Choi discloses a sole structure (Fig 12, 14a and Fig 23, 14b) having a forefoot region (Fig 12, 16a and Fig 23, 16b), a mid-foot region(Fig 12, 18a and Fig 23, 18b), a heel region(Fig 12, 20a and Fig 23, 20b), a lateral side (Fig 12, 24a and Fig 23, 24b) and a medial side (Fig 12, 22a and Fig 23, 22b), the sole structure comprising: a first sole element (Fig 13, 44a and Fig 24, 44b) including a first inner surface having a plurality of first surface features (Annotated Fig 1), at least one of the first surface features having a different configuration (Fig 13/24, variation in wavy structures) than another one of the first surface features;  a second sole element (Fig-13/24, 36a/b) including a second inner surface having a plurality of second surface features (Annotated Fig 1), configured to interface with the first surface features; and a panel (Annotated Fig 1, 12b) disposed between the first sole element and the second sole element, the first sole element being disposed on a first side of the panel and the second sole element being disposed on a second side of the panel, opposite the first side(Fig 13/24).

    PNG
    media_image1.png
    514
    869
    media_image1.png
    Greyscale

Annotated Fig 1
Regarding claim 2, Choi discloses the limitation of claim 1 as described above and further discloses wherein the first surface features include a plurality of protrusions (Fig 24, Valleys 90b)  and the second surface features include a plurality of depressions configured to mate with the protrusions (Fig 24, peaks 88b).
Regarding claim 3, Choi discloses the limitation of claim 1 as described above and further discloses wherein the first surface features include at least one first protrusion having a first configuration and at least one second protrusion having a second configuration different than the first configuration(Annotated Fig 2, peak 88b having different shapes and sizes), the second surface features including at least one first depression having the first configuration and at least one second depression having the second configuration (Annotated Fig 2, Valleys 90b having different shapes and sizes) .

    PNG
    media_image2.png
    624
    869
    media_image2.png
    Greyscale

Annotated Fig 2
Regarding claim 4, Choi discloses the limitation of claim 3 as described above and further discloses wherein the first configuration includes at least one of a first size, a first shape, and a first orientation (Annotated Fig 2 above), and the second configuration includes at least one of a second size, a second shape, and a second orientation (Annotated Fig 2 above).
Regarding claim 5, Choi discloses the limitation of claim 3 as described above and further discloses wherein the at least one first protrusion and the at least one second protrusion respectively oppose the at least one first depression and the at least one second depression (Annotated Fig 2 above).
Regarding claim 6, Choi discloses the limitation of claim 1 as described above and further discloses wherein the first surface features includes a first plurality of ribs having a first configuration and a second plurality of ribs having a second configuration different from the first configuration (annotated Fig 3, see the tip of peaks 88b(s)).

    PNG
    media_image3.png
    388
    1012
    media_image3.png
    Greyscale

Annotated Fig 3
Regarding claim 7, Choi discloses the limitation of claim 6 as described above and further discloses wherein each of the ribs (Annotated Fig 3) extends from a first end to a second end (Annotated Fig 4)
    PNG
    media_image4.png
    486
    860
    media_image4.png
    Greyscale

Annotated Fig 4
Regarding claim 8, Choi discloses the limitation of claim 7 as described above and further discloses wherein a width of each of the ribs tapers along a direction from the first end to the second end (Annotated Fig 4).
Regarding claim 9, Choi discloses the limitation of claim 6 as described and in light of 112b above, Choi further discloses wherein a spacing between adjacent ones of the ribs in the forefoot region is different from a spacing between adjacent ones of the ribs in the heel region (Annotated Fig 5). 

    PNG
    media_image5.png
    565
    966
    media_image5.png
    Greyscale

Annotated Fig 5
Regarding claim 10, Choi discloses the limitation of claim 6 as described above and further discloses wherein ribs of the first plurality of ribs (Annotated Fig 3 and 5 above) extend along a first direction (horizontally across left to right direction) and ribs of the second plurality of ribs extend along a second direction transverse (longitudinally; in an up and down direction ) to the first direction (Fig 24 and 26)).
Regarding claim 11, Choi discloses an article of footwear comprising: an upper (Annotated Fig 6) having a bottom panel and a peripheral sidewall (58b, ¶-176) cooperating to define an interior void (Annotated Fig 6); a first sole element disposed on a first side of the bottom panel within the interior void (Annotated Fig 6) and including a first inner surface having a plurality of first surface features opposing the bottom panel, at least one of the first surface features having a different configuration than another one of the first surface features (Annotated Fig 6, having different shapes and sizes of peaks 88b(s) and valleys 90b(s)); and a second sole element disposed on an opposite side of the bottom panel from the first sole element and including a second inner surface having a plurality of second surface features opposing the bottom panel and configured to interface with the first surface features (Annotated Fig 6).

    PNG
    media_image6.png
    637
    658
    media_image6.png
    Greyscale

Annotated Fig 6
Regarding claim 12, Choi discloses the limitation of claim 11 as described above and further discloses wherein at least one of the bottom panel and the peripheral sidewall (58b, ¶-176) is formed of a textile (¶-106).
Regarding claim 13, Choi discloses the limitation of claim 12 as described above and further discloses wherein the bottom panel (56b of 12b) is integrally formed with the peripheral sidewall (Fig 24; ¶- 105 and 176).
Regarding claim 14, Choi discloses the limitation of claim 11 as described above and further discloses wherein the bottom panel includes an inner layer on a first side of the first sole element and an outer layer disposed on an opposite side of the first sole element from the inner layer (Annotated Fig 7). 

    PNG
    media_image7.png
    497
    853
    media_image7.png
    Greyscale

Annotated Fig 7
Regarding claim 15, Choi discloses the limitation of claim 11 as described above and further discloses wherein the bottom panel defines a pocket (Annotated fig 6, see interior void, upper and bottom panel; altogether form a pocket) receiving the first sole element (Annotated Fig 6 and 7).  
Regarding claim 16, Choi discloses the limitation of claim 11 as described above and further discloses wherein the bottom panel conforms to the plurality of first surface features (Annotated Fig 1 and 7).
Regarding claim 17, Choi discloses a method of manufacturing an article of footwear(Fig 24, 10b), the method comprising: forming a first sole element (Fig 24,44b) including a first inner surface having a plurality of first surface features (Annotated Fig 6 above),  at least one of the first surface features having a different configuration than another one of the first surface features (Annotated Fig 2, see first and second configurations); forming a second sole element (Annotated Fig 6 above) including a second inner surface having a plurality of second surface features configured to interface with the first surface features; and disposing a panel between the first inner surface of the first sole element and the second inner surface of the second sole element (Annotated Fig 6 above).
Regarding claim 20, Choi discloses the limitation of claim 17 as described above and further discloses forming the panel from a textile (¶-106).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (WO2019046438A1) in view of Elder et al. (US 20140283412 A1)
Regarding claim 18, Choi discloses the limitation of claim 17 as described above, however fails to disclose defining at least one channel extending from a first end at a peripheral side surface of the first sole element to a second end at the peripheral side surface of the first sole element. 
Elder discloses defining at least one channel (the tunnels 76, 78, 80) extending from a first end at a peripheral side surface of the first sole element to a second end at the peripheral side surface of the first sole element (¶- 37-40, Fig 2). 
Choi and Elder are considered analogous art to the claimed invention because it is in the same field of invention, an article of footwear. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Choi’s first sole element to incorporate the teachings of Elder by having  at least a channel in order to provide ventilation or access across the sole structures/elements.
Regarding claim 19, Choi discloses the limitation of claim 17 as described above, however fails to disclose positioning a cable within the at least one channel, the cable being positioned between the panel and the first sole element or between the panel and the second sole element. (Note: Choi teaches the panel, 1st sole element and second sole element)
Elder further discloses positioning a cable (82, 84, 86) within the at least one channel, the cable being positioned between the panel and the first sole element or between the panel and the second sole element (¶- 40-41, Fig 2, and 6).
Choi and Elder are considered analogous art to the claimed invention because it is in the same field of invention, an article of footwear. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Choi’s sole structures (the panel, 1st sole element and second sole element) to incorporate the teachings of Elder by having a cable within the at least one channel in order to provide securement between the upper and/or the sole structures/elements while in use and comfort to the wearer. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170238652 A1 by Langvin discloses an article with a sole structure including a first layer and a second layer are disclosed. The first layer includes a set of apertures arranged in an auxetic configuration that permit the first layer to exhibit a first auxetic behavior. The second layer includes a set of projections arranged in an auxetic configuration that permit the second layer to exhibit a second auxetic behavior. The first layer and the second layer may be joined together in a manner that allows the first auxetic behavior to occur independently of the second auxetic behavior.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIN HTWE OO/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732